Per Curiam,
The opinion of the court below in refusing a new trial in this case, so fully and clearly demonstrates the fairness of the verdict that nothing could be gained by a review of the testimony. The only assignment of error alleges an abuse of discretion in the court below in making the above order, and we are satisfied on a careful examination of the record that there was not any error in so deciding.
The judgment is affirmed, the record to be remitted to the court below, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed when the appeal in this case was made a supersedeas.